Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on 02/04/21 has been fully considered and made of record in the instant application. By this amendment claims 16-24 are cancelled and claims 1-15 and 25 are pending in the application.
Reasons for Allowance

Claims 1-15 and 25 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1 and 12. Specifically, the combination of a semiconductor device package, comprising: a patterned conductive layer disposed at the second surface of the encapsulant, and configured to be electrically coupled to the circuit layer of the first RDL of the first electronic device; and an intermediate layer disposed between the first electronic device and the second electronic device, and configured to bond the first electronic device and the second electronic device, wherein the first electronic device includes a second encapsulant disposed between the first RDL and the second electronic device (claim 1); or the combination of the semiconductor device package, comprising: a patterned conductive layer disposed at the first surface of the encapsulant; and an intermediate layer disposed between the upper dielectric layer of the RDL of the first electronic device and the second surface of the encapsulant, and configured to bond the first electronic device and the second electronic device, wherein the patterned conductive layer includes an antenna pattern, the antenna pattern at least partially overlaps the circuit layer of the RDL and is substantially coplanar with the first surface of the encapsulant (in claim 12). 

The dependent claims being further limiting and definite are also allowable. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Theresa T. Doan whose telephone number is (571) 272-1704.  The examiner can normally be reached on Monday, Tuesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THERESA T DOAN/              Primary Examiner, Art Unit 2814